Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 1 of 11 Pageid#: 3
                                                                                  CLERK'S OFFICE U.S.Dj3T.COURT
                                                                                      AT CHARLOU ESVILE,VA
                                                                                              FILED

                                                                                          FEB 1i 2219
                              IN THE UNITED STATES'DISTRIG COURT
                                                                                     ZULIAC.DUDLEM CLERK
                             FOR THE W ESTERN DISTRIG OF VIRGINIA                   BY:                  '
                                    Roanoke           DIVISION                             DEPUW CLERK

   G'xe-qa k,k.oszc-                               )
D t)G'
     L im fflfd-'
                .
                r             .. ov o w qs         )

       Plaintiffts),
                                                            CivilAction No.: 7:19cv171
                                                   )        (TobeassignedbyClerkofDistrictCourt)
L.e'u .x,vA.>)vuuex Crowxvtaurw G-spgvl
                                      -v,.Chc,'f Pe-oö u                      u
  ào    c.       .       ..
                         N                         )
                               7oo o M ruers            c,44 ô/oi A 1<p
                                                                      P>c-
                                                                         7-
        Defendantls).                              )                                        ,oqoœli
(Enterthefullnamets)ofALLpartiesinthislawsuit.     )
Pleaseattachadditionalsheetsifnecessary).          )
                                           COM PLAINT

PARTIES

   1. ListaIIPlaintiffs. Statethe fullname ofthe Plaintiff,addressandtelephone number.
       Do the sam e forany additionalPlaintiffs.

       a. PlaintiffNo.1

           Name: caweg-
                      x '-tx: Leou
           Address:      O      U -- -
                               ''
                                .        l'
                                          z-rG.G        .         X ''
                                                                     Y -or             o           q (q
                                                                                                      .t
           TelephoneNumber: S L)O -SoQ -G 1E.G
       b. PlaintiffNo.2

           Nam e:                                                       .

           Address'
                  .

           Telephone Num ber:
 Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 2 of 11 Pageid#: 4




     2. List aIIDefendants. State the fullnam e of the Defendant,even if that Defendant is a
        government agency, qn organization, a.çorporation, or an individual. Include the
        addresswhereeach Defendantmaybeserved.Makesurethatthe Defendantts
                                                                        ')Iisted
        below are identicalto those contained in the above caption ofthe com plaint.

        a. DefendantNo.1

             Name: y5owo-
                        -r
                         xcauwuwhrCom,atlwïrvv G e-o.
                                                    ocnco,,
                                                          qt=Ac-v Oteouztkv                 .


             Add
                ress:CO0 On'
                           z;qcP.
                                A.rTN'Ur'rN Ox      s=571umz-t
                                             '-aww0..        z-saule1.jQh
                                                                                  zv sc o
        b. DefendantNo.2

             Name: -x t)                  ,               /       '
                                                                  s                &-
                                                                                    eev f.
                                                                                         i
             Address: C     o          .           -c
NOTEf
    :.
     a'It  e ?.A'E ADDI
        F THERE     (
                    vA-   - .
                      TI NAL                        ti1% --
                                                          : 5
                                             R QEFENDANTS, PLEASE PROVIDE THEIR a'
                                                                                 -//9 t
NAM ESAND ADDRESSESON A SEPARATESHEETOFPAPER.
Checkhere ifaddjtionalsheetsofpaperareattached:
Plepse Iabel the attached sheets of paper io correspond to the appropriate num bered
paragraphabove(e.g.AdditionalDefendants2.c.,2.d.,etc.).
JURISDICTION

Federalcourtsare courtsofIimitedjurisdiction. Generally,two typesofcasescan be heard in
federalcourt: cases involving a federalquestion and cases involving diversity of citizenship of
the parties. Under28 U.S.C.j 1331,a case involvingthe United StatesConstitution orfederal
Iawsortreatiesisafederalquestioncase. Under28 U.S.C.j 1332,a case inwhicha citizen of
onestatesuesacitizenofanotherstateandtheamountofdamage:ismorethan$75,000isa
diversity ofcitizenship case. Federalcourtsalso havejurisdiction overcaseswhere the United
States isa Defendant.

     3. W hatisthebasisforfederalcourtjurisdiction?

?e
     Federalquestion         N biversityofcïtizenship            N GovernmentDefendant
                                                                    .



     4. Ifthe basisforjurisdiction isFederalQuestion,which FederalConstitution,statutory or
        treaty rightisatissue? ListaIIthatapply.

         Amuoomexxs $Ja / al
         '
                                      ,             (A,
                                                      $' r'
                                                         v
                                                           o:           '
                                                                            f akz. Jm f
          '
          /
          t .,'
              / ' '- ?     '
Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 3 of 11 Pageid#: 5




   5. Ifthe basisforjurisdiction is Diversity ofCitizenship,whatisthe state ofcitizenship of
       each party?       Each Plaintiff m ust be diverse from each Defendant for diversity
      jurisdiction.
       PlaintiffNo.1: ,      ;.   .   SJ4 v
                                      .   -- S .
                                               h stateofcitizenship: p .
       PlaintiffNo.2:                 .               State ofCitizenship:

       DefendantNo.1:                                 Stite ofCitizenàhip:

       DefendantNo.2:                                 StateofCitizenship:
      Attach additionalsheetsofpaperas necessary and Iabelthis inform ation asparagraph
       5.Checkherèifadditionalsheetsbfpaperareattached.I--I
ITATEM ENT OFTHECLAIM

Describe'inthe space provided below the basicfactsofyourclaim. The description offacts
should include a specific explanation of how,w here,and when each ofthe defendants nam ed
in the caption violated the Iaw ,and hoW you w ere harm ed. Do notgive any Iegalargumentseor
                                                                                   ,
cite casesorstatutes. Each paragraph m ustbe num bered separately,beginning w ith num ber6.
Please w rite each single setofcircum stances in a separately num bered paragraph.
        '-
   6. ïguwwse-q eie-Awvxc--kecco eoeat
            -
                                     ca ss ïq-scs-so-
        s H-oo -( o r- s o a v k
        x                      / cx ,
                                    vtv v v u
                                            e 2. u.r s x *:fo .
                                              .




             t J-
        z         & 5-                    .           G
      (a)                                                                .
                                              -                    zu-
                                                                              /- p tv-tc?ok/cs
                                                                                                      (
                o cut,     D / L ge hqe .s 20. ,m 4.S ,                      /',-,.'.e tou.           '
                                  o                              G'G d             >           ''J
                              ,
                                              x       ,               v                       pzosu
                         s                                       o             v        s       .#'
                                                                                              z.-
                                                                               O
                                                  -            j              O
        Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 4 of 11 Pageid#: 6




    Attach additionalsheets of paper as necessary and Iabelthem as'Xdditional Facts and
    continue to num berthe paragraphsconsecutively. Check here ifadditionalsheetsofpaper
    areattached.I
                --I
        REQUEST FOR RELIEF
    State w hatyou wantthe Courtto do foryou and the am ountofm onetary com pensation,ifany,
    you are seeking.

        '
        y;leq-sp s--e-, zro
                          'c/tvc-,z r?oc,
                                        -o-w                                                                                                                                                                                                     .c ,
          <
          -)or400 , /
                    s> n /::-/??- . /..77
                                        ,.                .



          - puo/osz s-w-e.pp/vsx'-e pj,mx x.-k ' o. p                                                                                                                                                                                        =
             ?'--                v/
                                     r' j,..;
                                            l                                                                                ,       ,                                                  zz'              .                            qlt-
    '



    C yr                                 q..,
                                            v
                                         1
                 aw.'.x                  t r                                                                          -
                                                 z        z'z                               /           .
                                                 .                                                                                   < &
                                                                                            Z       p

                                                                           1                        .                                                                   '                                  . .-
                                                                           t                                         /'
                                 l                                                                                                                %               /                                                '
                                                               *                                        *
                                             .                 r ..                                          N           .                                                      .


'

                                                               .
                                                                                                                                                                      Y.é                                      '
                                                                                                                                 .                        .
              .......
        <.....-.                                     .-                                                                                     .y                                                      j   ...'
                                                                                                                                                                                                                        ...
         -%h.
    - -.     y                           ,                                                                                                                        -         .       .
                                                                                                                                                                                                zz-                ..
                                                                                                                                                                                                                                  .      -
                                                                                                                                                                                                                                      ....
                                                                                                                                                                                                                                             ,.
                                                                                    .                                            u
                                                                                                                                 ,            .

    A             'V a
                  à                                       Z                r'                                    2,qJ                       û                         .                 .
                                                                                                                                                                                                    '
                                                                               ,'                                                                                                                                  .




         (kj(-) )Jkqms,..t-.ttow,./,r B'.k,
                             '       .
                                          à .
                                            q=/?.Jc
                                                  ,,
                                                   ...
                                                     4zx-A .           ,                                         '.  K
                                                                                                                                                              .
                                                                                                                                                                  '                 .       /
                                 '                   ) z,          '
                                                                   .       *.
                                                                           ' ..                         .'        1          '                                        'b.
                  -                                                                             .                                    ....y.
                        '

             '
                            .                              .
                                                                           .                    7
                                                                                                .                .
                                                                                                                                       ..
                                                                                                                                                                                                .       z'                    .




            ( .  -kX;
                    .'-
                      3 t) éX../,
                        k,
                                J    .o,- o' ,'à.'
                                             .                                          A                                                                                                                      '

           (
           'b-'orp v., t/sJ   pi. ,,.
                                    5- )' 1. t 1
             .

            , j         t.(;          ;        .       g
              '

                 p-tdx) t#f'pï-e- . v.>.s, )-v   -- 4/*1                                                                                              ,

                        '
    (),                                                                                         (tik . pkz-ts                                                                                           ' ( :v.c
Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 5 of 11 Pageid#: 7




             ;
             )t,
               h,
                -.
                 hx,
                   -4x,-oo -
                           '
                           .çbv
                              o IV,-C-.
                                      z.a-.                                                                                              t
                                                      '
                                                          .                                .                h/                                                                        ''
     -
             <7                                                                                                           g                        y x                                    /+
             ' x'.-.-
                                                                                                                                                                     i ..                                   ...
                                                                                                                                                                                                                ...
                                                                                                                                     /
                                                                                                                                     O
                                                                                                                                    ,'
                                 .
                                     .
                                     ,.
                                                              e                                    .
                                                                                                   $
                                                                                                                '-'s ((*.'    .
                                                                                                                                                  '.
                                                                                                                                                  j -
                                                                                                                                                                         .-yH
                                                                                                                                                                                ..   (-.
                                                                                                                                                                                       j
                                                                                                                                                                                       '.
                                                                                                                                                                                        -
                                                                                                                                                                                        .               Z

                                                                  y                                                                                     -.
                                                                                                                                                           e'
                                                                                                                                                        . ..                                  hp                     'x


                         '
                                              .                                                u                œ-tu                          /% ? '                                               -
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   :1
                                                                                                                                                                                                    J '. '
                                                                                                                                                                                                         #.
                                                                                                                                                                                                          '
                                                                                                                                                                                                          -
         =           <                                                          T
                                 7-                                                            b'
                                                                                                :
     ek ''                                                                                                                      .
     X,                                           .
                                                                                                                              .,              z                                           y                                     .z
                                                                      -
                                                                                                                          ,                                                                                           ..    .   ;
                                                                                                                                                                                                        Fu ,
                                                                                                                                                                                                                           C '
                                                                      4u                                                                          #;.                 ..
                                                                                                                                                                     v*

                                                                                                                                                             d




         .
                             .
                                                                                                                 /                                           r
                                                                                                                                                                                     ps




         S , .                                                                                                  z        =uc''
                                                                                                                             -W
                                                                                                                              mk
                                                                                                                              . m.
                                                                                                                                 ,
                                                                                                                                 '' J
                                                                                                                                    Z
                                                                                                       --   '
                                                                                                            o        u .
                                                                                                                       yz/ v c                    i'                                                        '
                                                                                                                                                  f

             CY'                                                  -----                                         .5-/lu r'                -,
                                                                                                                                                                                     /                      '.
                         k
                         j
                         -
                         r,
                          k
                          ,,jj
                             ,            -
                                                                      ..-
                                                                        $
                                                                        jj
                                                                         r
                                                                         j
                                                                         -
                                                                         ..
                                                                          ,. -jg
                                                                               ;j j
                                                                                  ;,,
                                                                                    t
                                                                                    j
                                                                                    rr
                                                                                     '
                                                                                     -
                                                                      ................-.
                                                                                                                     -
                                                                                                                     ,.
                                                                                                                              ..
                                                                                                                                         ,
                                                                                                                                                                 ..-
                                                                                                                                                                   --.---...                        .
                                                                                                                                                                                                        .


                                                                                                                     ;-


     y   /sjyzq cgjg                                                                                   .                                          .o g
                             C ? V 4W5
                                     2/4                                                                                  .
                                                                                                                                                   *'            '
                                                                                                                                                                         '
                                                                                                                                                                          ..
                                                                                                                                                                                              1


                 e
             <

                                     é. (4                s. ,
                                                             .s '..                                                                                                                                .,
                                      k4zo P<;J zt 1-/-C/l/A-
                                                          , e gok                                                                                                    g
                          Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 6 of 11 Pageid#: 8



           JD r;fôST,k-
                      ?'
                       gl)ô,p''ycPyr   ;'f/-ckr,
                                         /     x?g pp,
                                                     lyt>
                                  '-t:in-'/&
                                           ' -/' .= p<mc
                                                 U      -Q>on,,m
                                      #.gtz                                                                  w                                      -


W XV Câar-k,c?ôaz
                /-x
                  'z
                   ro.
                     z/pt
                        o yo).y-
                               /.. csou:
         > s=ko
              jo :
                 Lq(
                   -
                   ,t
                    /
                    v
                    qz
                     v h/?
                         rv +l<' /    O-:/ J  p  :4 i'
                                                     /.
                                                      z-  J
                                                          ,z4a A<
        ku/ o         /)                                       S
            ;oL> u'  t
                     .
                     ;jyQ-(z:r
                             sp,
                               Xcf/.c.
                              yo     jyu
                                     -);//
                                        .)az
                                           '
                                           u//'
                                              J/y zAzoa.
                                                       /c.- C'T                                                                                              Vs t
             k:k,              q
                                                                                                                      -                                      z
                                                                                                                                                             N .N.'
    C
    k u /.t) hy'
    x
               eooaéag
                     -zzum %'yejtz-ov-
                                     .y-vy,& y j,
                                                y xq p
                                                     %
         btk
          Q 1<$ fvfo.J-- ktsc,i ./0 y,.1 zy
                                          4e
                                          , sz-z
                                               '                                                                                                         s:Ct)uG
                                                                                                                                                        ..



        % v y/sase y /&z,o gx-t-l,no-tevs                                                                                                                '3s
                                                                                                                                                           /
                                                                                                                                                           *
                                                                                                                                                             O
           -y s
        Rx k
                    xzvoo(v z--?- cz.sk,k yge yz. s                                                                                 .
                                                                                                                                        z. -                 4
          s
                                                                                                                                                             z
            n d. < () & & /2 àJQ ),p /J/s g                                                                                                                  .
        éu                     ,J-v -ç'é ec)V .                                             -


                                                                                                    , ,0- .ssQ   ,
                                                                                                                 7o
                                                                                                             ywg )y
                                                                                                                        .
                                                                                                                      , .
                                                                                                                                ,
                                                                                                                                            .
                                                                                                                                                .


        XV                                               u                  .
                                                                                        /y.
                                                                                          r z ).yw zp J.g s vx .x
        ko kl                                                                   .                                                       ,       4 :z
                          ptsh r r-taxh ,                             .         ,-,             s                ,s
 'wVN
 W  A& m4olczlzaChq -
             -
                    4i'/
                      -
                       ,
                       '
                       x=.s(J)btr'tzoj./sy,).s
                                   -
                                              w
                                              iy
                                               k
                                               VYz
                                                 Q tj
                                                         .                                                                  .




 7 #q'pkyf
         -j  a--V.
                 0 .
                   Glsw,
                         ?-KAm,
                              -.-g su)     o.4- ;z
                                            -,     x
                                                   o.            .
                                                                                        .   u
                                                                                                                                                                 '

     v'
      -t-sh kt-to (zs m /?                                                                                   p oJ #./ps-
                                                                                                                       yh'
                                                                                                                         *z
                                                                                                                          y
                                                                                                                          w-
                                                                                                                           xxp s.                                    '



    7k
     tù  /7.-to'x y.za < vcc//
             ,
                                                             .                                                  4m ,x y.p ) ,
      . -'
    o
    '
    > 4,t) iysy,..ty-s-y gpgj,q tn o-; u:
    ''
     .V=         .
                          ,
                                        .,
                                         sp
 tq/Ju-
      s/lflvlV. /#J0s-v'vg k
                           '
                           J-ajs?t'
                                  J
                                  -vx                                                                                                                            #
                                                                      ,'
                     ,.                                              ..




              p uV'v'u M ; -/ /4 & ' P tlv çto,.y
    ? kv/--c-v'                                                                                                                                 ,




 $*,
   r ,/,
       /
       . .
         xvgj u ,/
                 w ,)'yoyut
                          . $
                            . t
                              '
                              ot,
                                z
                                                                                                     .
.




co-
  lt/l
     x'pcô04.-t,
               0-
                ),up(                                                               '




*,'.-
c   -â
     ='à0,
       .'
        M.q &?0 .-
                 .t ctnz/oc,
                                  p
                                  A-
                           -x z' sN Ug
                                    ' ,
                                      +-
                                       z;,
                                       ..
                                         u,-
                                           /,
                                           m
                                           '
                                           c
                                           'o-ë
                                              + L<
                                                 (x-,
                                                  /,pt
                                                     t
                                                     ê-
                                                     .c#
                                                       o)
                                                        P
                                                                           )-
                                                                                                .
                                                                                                .
                                                                                                     '' -

                                                                                                         .
                  Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 7 of 11 Pageid#: 9




                                            Pqu
                M r.Gary Ldng                   .
            ..
             -.
                é06att4
                      Jef.
                         sa,.
                            :'
                             j.
                              Ijrjw                 û)
                ka
                ).dford, virginia24141
                ;                                   /'

                          '
                          y
                  ? po p
                     q                              )g.y,
                                                        zj
                   t-q ct#/d)J
                             ' oV
            t;47 C/>cJzr
                       ,
                       / '-h cœ
            sy
             'zyolcvkh ,e    ;=/sv/œCA .T                                       .



        mvst-tt s/yov)ov /ta' (s/ 4 n Y
        G t     yxq y pca q &kwz s-.y
                                                                              U ':vs,a
        z lv às/-+ - a >                                            4 J-VA A
    '
    k'bcôv
    A< % Ll4                           Fc
                                                    cu/'
                                                       q.p      N lo
                                      C./V-Lca,./J ou
    ùA s                                                            ?Y( T.â/.e
                          ykk-ls.-.p.p.sa/wt gy ovp vv
    S tyo                                                                            .
    g 6( o iz-                          .

                                                         . .y       cjy
    '
                      .   V :.0 s,sos p oo                                .

    '-
     /
     lc-z-
         iwtv,-o?
                /o /
                  txs'/
                      A '
                        pl-sv9s-pw :/Vr
        -   -

                  $yl
                  '7on
                     /.,.:y -o p-wot                            .


t              ,,cy,>
      ksw A oev)e.k (,x 7./
o -k r/                                     -
'

                                                                                                                                                                                                                                                                                                                                            .
                                               Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 8 of 11 Pageid#: 10                                                                                                                                               .                                                                                  ,.
                                                                                                                                                                                                                                                                                                                                                                  :t)y)
                                                                                                                                                                                                                                                                                                                                                                  .
                               .
                                               +'p o i-..-f z : ,
                                                                y>.s- o,
                                                                       :
                                                                       .uns.fé ,                                                                                                                                    .
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                           so.vvs p
                                                                                                                                                                                                                                                                                                                                    .



                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                           y;t,
                                                                                                                                                                                                                                                                                                                                                              ).
                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                              ,             .



                                                                                                                                                                                                                                                                                                                                        .            . .       .' '
                                                                                                                                                                                                                                                                                                                                                                  .   :) z..
                                                               --7
                                                               ,
                                                                 (2)
                                                                   9
                                                                   1                                                                                         j
                                                                                                                                                             ;
                                                                                                                                                             .
                                                                                                                                                             -
                                                                                                                                                             ''
                                                                                                                                                              .
                                                                                                                                                              -
                                                                                                                                                              ..
                                                                                                                                                              ';
                                                                                                                                                               .
                                                                                                                                                               --
                                                                                                                                                                ?
                                                                                                                                                                ' .' .                                                  . ..
                                                                                                                                                                                                                           -                                   .                                                      ' . .'.
                                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                            -)
                                                                                                                                                                                                                                                                                                                             ..y)yy)#y.yT't-try'.t
                                                                                                                                                                                                                                                                                                                               ))
                                                                                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                                                                                y                                                                       ,

    >
    *yu
    - p- qo
                                                          /
                                                          .
                                                          oq
                                                          y
                                                          a .L
                                                             )&.p.,
                                                                  /g+.yysx o
                                                                           .st
                                                                           a sy g
                                                                                ,-4 jo )y.
                                                                                         st                                                                                          .
                                                                                                                                                                                                                                         y                             ,                         .
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                            .    y,)) : yy
                                                                                                                                                                                                                                                                                                                                                s yoj.uj y
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                         xxy
                                                                                                                                                                                                                                                                                                                                                                              .,   ,        .                .




                                               y,
                                                y
                                                '#'kJ /-                                                                                   f..l(:
                                                                                                                                                ;op-.à-                          .                                          . y,,.e . z ,y
                                                                                                                                                                                                                                         . , v.
                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                               a.
                                                                                                                                                                                                                                                -ruxy
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                    s.y
                                                                                                                                                                                                                                                      ;j               .

    -'
    -
     tt > A -
            ,A Z /'hrzszauyJ?nt
    -'--' /&
     ttm
                                   ' '
                                   .

                                                                                                                                       /y
                                                                                                                                        o)>.
                                                                                                                                           pux
                                                                                                                                             / z
                                                                                                                                               ry
                                                                                                                                         yy-pvkq)ow
                                                                                                                                                  a.
                                                                                                                                                  -/.y -
                                                                                                                                                       t
                                                                                                                                                       .='
                                                                                                                                                         .
                                                                                                                                                     kjm r-
                                                                                                                                                          z
                                                                                                                                                          .
                                                                                                                                                         e,'z
                                                                                                                                                            'ô
                                                                                                                                                             ''
                                                                                                                                                              z
                                                                                                                                                              x ='
                                                                                                                                                                 -
                                                                                                                                                                 -
                                                                                                                                                                  '
                                                                                                                                                                  '-t
                                                                                                                                                                    y ,%
                                                                                                                                                                       stj
    '-,
    u:   XT'm(Ll/,jyy
                  z . y pyvv                                                                        .m
                                                                                                                                                                                                                                     c.
                                                                                                                                                                                                                                      r>...
                                                                                                                                                                                                                                       jxfvjy)yj,uy
                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                              .    z                                                                                                                   y,.u,y!
                                                                                                                                                                                                                                                                                                                                                                         (
Ij.
 7 t
   '
   s
   >g z.
       t?
        -  .
                           -

   pc'-rl L o,/ / , ,+ .',.s. /'xl'k-y yV ' s
                            , t          y yz.z                                                                                                                                                                                                                                                                                                                        y  y7y
                                                                                                                                                                                                                                                                                                                                                                       q.u$
                                                                                                                                                                                                                                                                                                                                                                          : .j
                                                                                                                                                                                                                                                                                                                                                                            s
                                                                                                                                                                                                                                                                                                                                                                            )1
                                                                                                                                                                                                                                                                                                                                                                             ,
i Q >% C
    -
                                                                                                                                                                                                                                                                               ,                                                                                                                     q
!:
 pq-p <a-        tx low    -
                                      , ,(:y ),                                                                                                                                                                                                                                                                                                                                 y y
    î''
      L.?
        CW- l .3 o yz                                                                                                                                                                                                                                                                                                                                                          , ((
                                                                           -                                                                                                 .


    1 >                 o  A- os/ o-
                                   zr-
                                     iu       g-
                                               >. x k'                                                                                                                                                                           .
                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                    -ky.;s.yjy-
                                                                                                                                                                                                                                                                              . yS   S
                                                                                                                                                                                                                                                                                   .,. .
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                       ,                                            .
                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                  ,
    ,
    ..
            ''.--- ,,k.-//! gyx .
                               .
                                       ,. j
                                       '
                                                 â   -

                                                                                                                                                                j
                                                                                                                                                                Q                                                                                                            yu..jy.j.
                                                                                                                                                                                                                                                                                     ys)j                                                                           ;i
                                                                                                                                                                yy;:j   :tr... :    ,
                                                                                                                                                                                    t                                                                  .
                                                                                                                                                                                                                                                           j               yz
        .:4
          ,(
           -
           (
           -
           4
           7
           ,-:2 j
            4
            :   q
                -t:t-                                                  3
                                                                       f1
                                                                        LL
                                                                         -b nt.
                                                                              -......jj
                                                                                      p
                                                                                      r
                                                                                      /
                                                                                      -lj
                                                                                        /
                                                                                        k/'
                                                                                          t
                                                                                          lt,             .
                                                                                                            j
                                                                                                            tr
                                                                                                             y
                                                                                                             y
                                                                                                             ,
                                                                                                             y.j
                                                                                                               ,
                                                                                                               r
                                                                                                               r,
                                                                                                                ;
                                                                                                                j- I
                                                                                                                   p
                                                                                                                   ,
                                                                                                                   r
                                                                                                                              .

                                                                                                                                        ;
                                                                                                                                        q
                                                                                                                                        L
                                                                                                                                        j
                                                                                                                                        .)
                                                                                                                                         ;
                                                                                                                                         .                       .                                                                                                 .              .         ..
                                                                                                                                                                                                                                                                                                                 ;:
                                                                                                                                                                                                                                                                                                                  -y                                  .


    %
      x'
       N k>
                           .
                                                          ,

                                                         ..
                                                                       .

                                                                           'j
                                                                               .

                                                                                   1'.
                                                                                            -
                                                                                            )
                                                                                            L
                                                                                            ?,,,,,,---.,b j
                                                                                             q
                                                                                             ;
                                                                                             t
                                                                                             j            p
                                                                                                          .
                                                                                                          j
                                                                                                           ,         ,
                                                                                                                     ,
                                                                                                                     -)
                                                                                                                      j
                                                                                                                      ,)
                                                                                                                       . j
                                                                                                          - . N.w u,kk t t
                                                                                                                          .j ,
                                                                                                                             .
                                                                                                                             -
                                                                                                                             ..
                                                                                                                              .
                                                                                                                              :
                                                                                                                              j,
                                                                                                                               #
                                                                                                                               r
                                                                                                                               r
                                                                                                                               ,,
                                                                                                                                .
                                                                                                                                ?
                                                                                                                                ;
                                                                                                                                .3
                                                                                                                                 ;
                                                                                                                                 .
                                                                                                                                 )
                                                                                                                                 L
                                                                                                                                 jj
                                                                                                                                  L
                                                                                                                                  ;
                                                                                                                                  :
                                                                                                                                  .
                                                                                                                                  n,
                                                                                                                                   .
                                                                                                                                   r
                                                                                                                                   .
                                                                                                                                   y$
                                                                                                                                    j
                                                                                                                                    .
                                                                                                                                    j y   ,3
                                                                                                                                           :   .
                                                                                                                                               ,
                                                                                                                                               .
                                                                                                                                               g
                                                                                                                                               y
                                                                                                                                            .. -
                                                                                                                                            .,
                                                                                                                                           .:
                                                                                                                                           .
                                                                                                                                            ,
                                                                                                                                            :
                                                                                                                                            4
                                                                                                                                           ,.
                                                                                                                                                j
                                                                                                                                                r
                                                                                                                                                ,:
                                                                                                                                                 j
                                                                                                                                                 ,
                                                                                                                                                 ;
                                                                                                                                                 ,u
                                                                                                                                                  ,-
                                                                                                                                                   .
                                                                                                                                                   y
                                                                                                                                                     y ...
                                                                                                                                                              k
                                                                                                                                                              ,
                                                                                                                                                              .
                                                                                                                                                              ,f
                                                                                                                                                               )
                                                                                                                                                               '
                                                                                                                                                  ) .j;jr;,... -g;yr;t,k,yyjyg,y- ;
                                                                                                                                                                 .
                                                                                                                                                                 y
                                                                                                                                                                  :. r
                                                                                                                                                                     .
                                                                                                                                                                         .
                                                                                                                                                                         .--kj ir .
                                                                                                                                                                                  :
                                                                                                                                                                                  j
                                                                                                                                                                                  :
                                                                                                                                                                                  .(
                                                                                                                                                                                   .
                                                                                                                                                                                   ;
                                                                                                                                                                                   ;
                                                                                                                                                                                   j
                                                                                                                                                                                   :j
                                                                                                                                                                                    ,
                                                                                                                                                                                    -
                                                                                                                                                                                    j
                                                                                                                                                                                    .                     ,..
                                                                                                                                                                                                            -
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                 .                         ,       ,           .
                                                                                                                                                                                                                                                                                ,. .
                                                                                                                                                                                                                                                                                        .        .
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                      .. ., .
                                                                                                                                                                                                                                                                                                                          . .                   ,.
                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                              . ,
                                                                                                                                                                                                                                                                                                                                                                  .       .
                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                ,.
                                                                                                                                                                                                                                                                                                                                                                                                 v..-
                                                                                                                                                                                                                                                                                                                                                                                                         . ,



                                                                                ypr.
                                                                                   gucu. ,. .
                                                                                            ;
                                                                                            .,
                                                                                             --,,-
                                                                                                 A-.
                                                                                                   r
                                                                                                   .= w j s           .


,                                                      tl (kc#,
                                                              / s-koy,,t g py
                                                                            z p  .
                                                                                 y .4 .,;
                                                                                        ,L
                                                                                         y,
                                                                                          c
                                                                                          .,
                                                                                           )
                                                                                           .
                                                                                           s
                                                                                           ,j
                                                                                            x
                                                                                            oak
                                                                                              .,
                                                                                               p,
                                                                                                ,,
                                                                                                 ,,o;k,
                                                                                                      ),t,t
:-                                                   p ?$- s- / . ,,s,s ss pfs                            )
                                                                                                          ,y
                                                                                                           ,t
                                                                                                            ,.t                                              ,
                                                                                                                                                                                                      x                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                            .



 - 'j   ,
        .
        ,.
         jt.tv.(.yt yszayo c          () kju,
                                            s
                                            'u,yyf,g,
                                               ,

                                                    )
                                                    k'
                                                     ,
                                                     .
                                                     ;<)'
                                                        -,,
                                                          t
                                                          .
                                                          y,
                                                           y)
                                                            u
                                                            .l,
                                                              .
                                                              j.,, '                                                                                                                                                                     .
                                                                                                                                                                                                                                                   rn


 '
 -)
  (h  s
      k            ..          yjo,yj
                                    u -              ,
                                                     s
                                                     .   ;,.
                                                         yy jy,
                                                              j.
                                                               js.
                                                                 y,
                                                                 ,                                                                                                                           ,                                       -                         .                                                                        ..
 t
 )a,(,j f #'// )J) s-)0 CR..(.F (otj; ..
                                       u zstoyy. q- ,oswzroa
                                                 '          'è   y'#                                                                                                                                                                 .

                       Ljo y,j h ;y         /&                r%   ,
                                                                           tt
                                                                            A, ()jo.(                                                                                    a,f wt y s) /
    -                          ,
                                                                                                                                                                                      m      ,z
                                                                                                                                                                                                                                                   .                           ( ày p:,.y. l
                                                                                                                                                                                                                                                                                           yp
    '
        b :
          /yt,/ )ï)s arauy.x/g?Jj n,c,gtwy g ..y . yp,o'o.
                                                         ,,
                                                         y j
                                                           )yt
                                                             yt,,y<,
                                                                  v'
    K1-   .           , q           è                              ,
                                                                                                                                                                                                                                                                                                                                        ).
                                                                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                         ,y
                                                                                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                                                                                          'y
                                                                                                                                                                                                                                                                                                                                           V,,,
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                  '

    kczl                                                           C'bz1- /
                                                                          'p/.
                                                                             -
                                                                             s.
                                                                              ?
                                                                              )o ,
                                                                                 z
                                                                                 /
                                                                                 '-
                                                                                  )z
                                                                                   -sk
                                                                                     ,),J)
                                                                                     /   sc#.
                                                                                            J
                                                                                            ,
                                                                                            .. )
                                                                                               'jcuj.                                              '
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                35.'f.(
                                                                                                                                                                                                                                                                                                                                      y, ,
                                                                                                                                                                                                                                                                                                                                      ,                               y,l
                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                              .



    .                                                   ï
                                                        '
                                                        )è
                                                         .
                                                         (
                                                         i
                                                         '
                                                         j
                                                         .
                                                         f
                                                         li
                                                          s
                                                          ,
                                                          k
                                                          -
                                                          'j
                                                           1
                                                           -
                                                           ,                                    '
                                                                                                    . .                   .                .
                                                                                                                                               '
                                                                                                                                                                     .               I       ..
                                                                                                                                                                                                  '
                                                                                                                                                                                                                '                                      .                                    .
                                                                                                                                                                                                                                                                                                         j                                      '
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                              'i' .t
                                                                                                                                                                                                                                                                                                                                                                .',.'.
                                                                                                                                                                                                                                                                                                                                                              . )
                                                                                                                                                                                                                                                                                                                                                                        -      '
                                                                                                                                                                                                                                                                                                                                                                                        '




      yr-
       - -

    /-Y1  '
          , .
            7
            --
            .,
             /-
              ,
              //. M
                  . qp .jo
                         - j /
                             z.;s
                                4.
                                 ' >/
                                   -
                                    ,/
                                     , à
                                       -y
                                        na sjo'
                                              ,
                                              ;
                                              .)c..,'
                                                    )
                                                    ;
                                                    ,'
                                                     )
                                                     ,
                                                     t'
                                                      )
                                                      s
                                                      t
                                                      ,)
                                                       $,
                                                        t
                                                        ,
                                                        )r,.                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                                                                                                                                                                                         k'

    o   s'
         .y  / ./S / :         '.    t)s g/ /a w ocy..-
                                                             ,  rf/zq,./
                                                             +'--      - u
                                                                         .
                                                                         -
                                                                         s-'
                                                                          y
                                                                          y.
                                                                           )
                                                                           j -
                                                                             yj y;
                                                                                 ),
                                                                                  :)
                                                                                  ',u)
                                                                                     jt
                                                                                      ,
                                                                                      )
                                                                                      ,ry.
                                                                                         '
                                                                                         L
                                                                                         gyyy,                                                                                                                                               -..                                                                                                                                                     ,

    (
    E;
     E
     !:
      EEE
        S
        ''
                -
                ,f
                 3
                 :
                 1
                 L
                 j
                 .
                 LL
                  ?
                  t.,
                  , l
                    -j
                     i
                     L
                     b
                     q
                     g
                     .
                     L
                     ;
                     ï
                     r
                     :t
                      !
                      '
                      j
                      -
                      ,
                      -
                      j
                      kë
                       !
                       g
                       :
                       y
                       -.
                       ,,d  !
                            t
                            :)
                             ,
                             -,l-
                                : ,-,
                                    -
                                    /
                                    '
                                    -,:
                                      !
                                      j
                                      i
                                      j
                                      g;
                                       :... --
                                             ,
                                             .         ;
                                                       j
                                                       p;
                                                        p
                                                        )
                                                        . ,k
                                                           -
                                                           ,
                                                           -
                                                           ,.
                                                            -
                                                            ,
                                                            j
                                                            g
                                                            r
                                                            ;-
                                                             ,
                                                             -
                                                             ,
                                                             .-
                                                              .          (
                                                                         -
                                                                         ;
                                                                         t
                                                                         j
                                                                         !
                                                                         )
                                                                         r
                                                                         ;
                                                                         ,.,
                                                                           j
                                                                           ;
                                                                           .LL
                                                                             à
                                                                             1
                                                                             L
                                                                             f
                                                                             t
                                                                             y
                                                                             .
                                                                             L.
                                                                              ;
                                                                              j
                                                                              i
                                                                              L
                                                                              .-
                                                                              - .
                                                                                y--
                                                                                ; .-
                                                                                   ,
                                                                                   j
                                                                                   fy
                                                                                    r
                                                                                    ,
    J
    -.
    .1  (
     - ..j  .d
             t
             !
             q
             -
             ,-
              .
              -
              ''
               Fù
                ;
                k
                -
                ''
                 i
                 !
                 :'y
                  .:.. 1
                  ,    :.1k-liiEqlk- (y..
                                        d
                                        :-
                                         '
                                         li
                                          -
                                          ,
                                          -
                                          '-.
                                           , . (;pvy.i(x..sx-tyyyQ y..t() /ç
                                             j                                t
                                                                              .,
                                                                              ):
                                                                               .t
                                                                                .'
                                                                                 ./
                                                                                  ,
                                                                                  ;t
                                                                                  r,-
                                                                                    .
                                                                                    ,
                                                                                   )t
                                                                                     j
                                                                                     r
                                                                                     ,g
                                                                                      .
                                                                                      j
                                                                                      -
                                                                                      y
                                                                                      )j
                                                                                       .
                                                                                       g
                                                                                       j
                                                                                       (
                                                                                       è.
                                                                                        jg
                                                                                         ,
                                                                                         y
                                                                                         -
                                                                                         ,
                                                                                         g
                                                                                         -.
                                                                                         y
                                                                                         j
                                                                                         .
                                                                                         ,,
                                                                                          .,.
                                                                                            ,
                                                                                            -.,.
                                                                                             ,
                                                                                             , yj
                                                                                                -
                                                                                               -.--.--,---
                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                        ,-
                                                                                                                                                                                                                                                                                                                                                                      ..-

                                                                                   -
                                                                                    -.y
                                                                                      t
                                                                                      -
                                                                                      yj
                                                                                       (
                                                                                       y
                                                                                       -
                                                                                       tyy
                                                                                         )
                                                                                         .
                                                                                         ?                ....
                                                                                                                 ..
                                                                                                                                                                                                                                                           .                                                     .       .
                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                                      .. .            è. ..
                                                                                                                                                                                                                                                                                                                                                                        y...
                                                                                                                                                                                                                                                                                                                                                                       .(
                                                                                                                                                                                                                                                                                                                                                                                        - .. .
                                                                                                                                                                                                                                                                                                                                                                                        .       T.           ,.

    o-
    -,,?,!kk.--,-';;r.,k
                     .
                     -
                     ,
                     .-
                     -.
                      r
                      -
                      '
                      -.
                       !
                       (
                       ,
                       t'l
                         h
                         k
                         -'.
                                   .-.
                                     >-/
                                       -w'
                                         s) '
                                            kz'
                                              2.J/4./
                                               '''  ,.
                                                     2,,
                                                       f
                                                       );r./
                                                          ' '              '           '.'''                              '-''''' -.
                                                                                                                                                                 '
                                                                                                                                                                 t
                                                                                                                                                                 r
                                                                                                                                                                 )
                                                                                                                                                                                                            C'
                                                                                                                                                                                                             -ùwzs'/;/.o./z-g'' ,,)
                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                  C
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  #
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   /,
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    r'
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     ):
                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                       ,''
                                                                                                                                                                                                                                         t                         '                                                        '   '                     '                                     '


                                           :
                                                                   -
                                                                               .
                                                                                                                                                                                         .            ..
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   )                                                                 j
                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                     jjp '. ,,,,,,       .
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                 .         j,'
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                             y'
                                                                                                                                                                                                                                                                                                                                                             .)
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                              .j.yuè
                                                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                                                                                                    ..,
                                                                                                                                                                                                                                                                                                                                                                    ) - :.
                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                            , , ..
                                                                                                                                                                                                                                                                                                                                                                                                   .




    .rûu /(t) q ./1.à.1
                      ,
                      '
                      t.y ?p-.t à
                                ')t)t
                                    '
                                    n,t
                                      ;. &' &? ,    .t) ;
                                                        )k                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                                                       r                    . .
                                                                                                                                                                                                                                                                                                                                                                                                   .




    rlkl :
           M O 4 Ltov ?$p> ft/ = )/ t BY
             -
                                             ?'uva
                                                 T''
                                                   t',t
                                                      ,)
                                                       '
                                                       -
                                                       ,
                                                       rë
                                                       ))
                                                        t
                                                        '.
                                                         :                                                                    .
                                                                                                                                                                                                                    ,

                                       .              )o                                                                                                                                                                                                                                                                                                   -

    ?4.
      -jt  j- c'=rpu jk znô ) pt;g -r&q;4'tj ytVopNU         J?.,                                                                                                                                                                                                          .




    $G w     V /D i.y.y y (yq ûtztjv y((y-t-ts m t ,                  .                                                                -

    %l
    >
      4'
       fI.t ,          o o f,-- - ur-n,-.f
                           n/            v..
                                           f- ..,,, -,vgv
                                           -.
                                                          W t
                                                       ' gwz '
                                                             >
                                                           , -
                                                                 .y
                                                             .is-,
                                                                 k'
                                                                  uï'
                                                                    .
                                                                    u-1            -                                                                                                                                                                                                                     -                                                                     .             ,
                                                                                                                                                                                                                                                                                                                                                                                                     -..
                                                                                                                                                                                                                                                                                                                                                                                                         .   ,
'
                                  .
                                      CupCase
                                           y 7:19-cv-00171-GEC
                                              g<.  yo        j.
                                                              -jDocument
                                                                 ,v j 2z Filed
                                                                            . 02/14/19
                                                                               ,
                                                                               ..-a     %                   .                                                                    k...''
                                                                                                                                                                                          .
                                                                                                                                                                                                    Page 9 of 11 Pageid#: 11

I) 0
   JSt
     44R
       te
        ver
        ''
          se(
            Re
             v.06/1
                  7)          -
                                '- '     -XW / xge  #,jy  .a .. ..g           y                                                                                                                                                                                                          .
 lb             INST(RC
                      oT
                       '.IONS
                        ,-  ,-/FO'R,(AzT
                               --      .TORNEYSCO'MP
                                             'ou  orcLviT
                                                        fjING e/t'-/ VE
                                                           o          'RSH
                                                                         &EE&
                                                                            TFO2e.' 14
                                                                                                                                                                                                                                                                 wz
                              l*                  j'
                                                   w
                                                   j                                                    /             . )                             -'.'l                                   t '....
                                                                                                                                                                                                    ''
                                                                                                                                                                                                     e
                                                                                                                                                                                                     '                   9                       '
                                                                                                                                                                                                                                                                           .



                          T heJS44 civ l
                                       lYocer  '
                                               l t
                                                 j lf t
                                                      l  i
                                                         nf
                                                          o     I
                                                                Zb1Ar
                                                                    i-
                                                                     dùt
                                                                       ai     e
                                                                              rfi belfer
                                                                                       'r+   c
                                                                                             :      upp  m    '
                                                                                                              the fi n     se
                                                                                                                            lwi  1  p e adi
                                                                                                                                          ng o  ot
                                                                                                                                                 h rp j''sas
                          requiredby law,exceptasprovidedby localrulesofcourt.Thisform,approved y theJudicialConferenceoftheUnited Statesin September1974,is
                          requiredforthe useoftheClerk ofCourtforthepurposeofinitiating thecivildocketsheet. Consequently,a ivilcoversheeti submitted to t eClerkof
                          courtforeach 'vilcomplain Iled.TheattorneyGlingacaseshouldcomple theformasfollows: . >,-                                                '''                                                .W' .                                                 '
                                                      ' X                                                                          ...
                                                                                                                                             jI
                                                                                                                                             r
                                                                                                                                           .j,                                                j
                                                                                                                                                                                              /
                                                                                                                                                                                              !
                                                                                                                                                                                              '
                                                                                                                                                                                              j                      '
                                                                                                                                                                                                                     /
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                     4)                 jr
                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                         ' '
                          I.
                           (a) Iqainffs- efentaonrs
                               only thefullnam .
                                                   .n t-
                                                       jr nes   o(1/,fi rs,mYiJre I  HQV- 1'  ntiffande afttl/tle o       ln
                                                                                                                           vtffrdekfe t'a v*                   ,
                                                  standard abbreviations.Ifthe laintiffordefendantisan officialwithin agovernme tagency,identifytirsttheagencyand
                                          thentheoftkial,giving bothnameandtitle.                                   ' 'w.                .                J a,
                                                                                                                                                          .  ,.                                                                         '.o
                              (b) CountyofResidence.Foreachcivilcasefiled,xe%t ..pa t'
                                                                                     f âjes/enert 1 f-
                                                                                                     -0- ec nt o/M e tlist6 :)1'tiffresidesatthe
                                          timeoffiling.InU.S.plaintiffcases,enterthenameofthecountyinwhichthefirstlisteddefendantresidesatthetiy'
                                                                                                                                                leoffilipg. NOTE:lnland
                                          condemnation cases,thecounty ofresidepceofthe' '
                                                                                         defendant''isthelocationofthetractofIandinvolved-) /(Jj' ' s .:y. jg
                              () Attorll                                 Qddress,te1 honenumber,!nd attorneyofrecord.lfthereareseveralattonveys,listthem onanattachm
         .
                                          j yjyjss    lts:E
                                                          unyj
                                                             tesr
                                                                et
                                                                 aha
                                                                   ett
                                                                     saM
                                                                       coze
                                                                        - on
                                                                           mtl
                                                                             ejj
                                                                               '                                          <'o'
                                                                                                                             .J /      -
                                                                                                                                         x '-       a       ,
                                                                                                                                                                    .
                                                                                                                                                                'z, '                             , a
                                                                                                                                                                                                    '                                                                           en, (
        fdFf
           ii
            l Jurisdicon.'ea',
                             f%
                              y
                              '/ l
                                 qi
                                  oisé Jr
                                        '
                                        t
                                        /
                                        l-'R
                                           *
                                           e'v4
                                              '
                                              .
                                              â
                                              ')T'                                                             f
                                                                                                               lch e irsthajurisdictioé-b showni plea 1f
                                                                                                                                                      '
                                                                                                                                                  , . .ls.PIa eân'X'
                                                                                                                                                              v. .,'                                         yt
                                                                                                                                                                                                              zj
                                                                                                                                                                                                               w
                                                                                                                                                                                                               s'
                                                                                                                                                                                                                ua.g .. . ,.,
                                                                                                                                                                                                                .           '
                                          inoneoftheboxes.lfthereismorbthanonebasisofjurisdiction,precedenceisgivenintheordershownbelow.        '                                                                                                        -

                          '
                                          UnitedStatesplaintiff.(1)Jurisdictionbasedon28U.S.C.1345and1348.SuitsbyagenciesandofficersoftheUnitedStes e 'l 'lere.
                                          UnitedStatesdefendant.(2)WhentheplaintiffissuingtheUnitedStates,itsofficerspragencies,placean'X''inthisbox.      '
                          .               Federalquestion.(3)Thisreferstosuitsunder28U.S.C.1331,wherejurisdictionarisesundertheConstitutionoftheUnitedStates,anamendment
                                          to theConstitution,anactofCongressoratreatyoftleUnied States.Incaseswherethe U.S.isaparty,theU.S.plaintiffordefendantcodetakes
                                          precedence,andboxlor2shoul
                                                                   dbemarked.            Q8f                              gy .                        r                     )                            -                                           '
                                                                                                                                                                                                                                                     i                                   '
                      r.l                 D iv er
                                                sit
                                                  y ofci
                                                       tize
                                                          ns hip. (
                                                                  4) Th isr
                                                                          ef
                                                                           erstosuit
                                                                                   s   d              F,
                                                                                                       tWe lkrtl
                                                                                                               elk e   l'so 'en aes.Aen' 4islecked,f
                                                                                                                                   . . .
                                                                                                                                                                 l
                                          citizenshipofthedifferentpartiesmustbechecked.(SeeSection 11belw;NOTE:feder I uestion actionstakeprecsdence verdiversity                                                                      .                                       .
                                          cases.)             p y ) / .,.,
                                                                        ,                                  any y,   o ,                      )-   .
                                                                                                                                                              .                                                                                  -
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 .
         .

    %-*** *
                  l-j.
                     j c esidence(citizenship)ofPrincipalPartics.T@.sseconofthe 44istoecopletedifdiversio.ciizenshipwa..
                                                                                                                       c-(y a ). arkojs
    '                 .
                      cx
                                          sectionforeac rincipalparty.                                          h                   7
                                                                                                                                    u..1.,,                   /. 7
                                                                                                                                                                 z                            tt                 N*''
                                                                                                                                                                                                                    k.
                                                                                                                                                                                                                     4                  'n                             0            .' .
                      U                                                                 )                            a;                                       L'z.j''-
                                                                                                                                                                     ''                       ?'c        .           u             , t'
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      e
             ' V NatureofSui PfauW'''
                                    -'                                      ép atf .'I lere .e u' -nkttl o '          cl 'hthe e,i 'natureofsuitcode
                                          tllatismostapplicable.Clickhere'for:Na eofSuitCodeDescriptions.    '
                                                                                                             .      .        -.    .
                                                -- -
                                                  .                 -
                                                                                                    ,          U%-'  .-   . '  .  V                                         .


                                          Ori
                                            gi.f' '       .
                                                          '
                                                          ,''lnono-ftlescheonr-
                                            ginalProceedings.(1)Caseswhi
                                          Ori                                 iginas
                                                                                   te.inl'
                                                                                         h'
                                                                                          .  '
                                                                                             f-
                                                                                          e nied a di.
                                                                                                     7'cté
                                                                                                         ï.z
                                                                                                           '
                                                                                                           l
                                                                                                           - . ' V( .          r
                           RemovedfromStateCourt.(2)Proceedingsinitiatedinstatecourtsmayberem edtthedistrictcourtsunderTitlev8 ....,,S .. 441.
             ..g /) whenthepetiti      onforremovalisgranted,checkthisbox.                    .
                                                                                              - /'))/ ?            /..- , .o      '
                 t t4 Remandedfrom.A    .ppellateCourt.(3)Checkthisboxforcasesremandedtothe istriY(l
                                                                                                   olll4or heathnt tûevteor n
              1%..7(Jsrn-
                 ,
                  '
                           da
                        -- Ret
                             e
                             n.
                             istatedor e-ny/'c 4 heck/
                                         ?
                                        oï              o,
                                                         jh'l jxfo se' t    .         penrd-i- ytrict .U el/                    thJlin ''Re /' '
                      '
                              r Transferredfrom AnotherDistrict.(5)FofcasestransferredunderTitle28U.S.C.Sbction1404(a).Do otuse ' orwitindistric transfersor
                              '
                                          multidistrictlitigation transfers.                                /                                     -                     .                            '
                                                                                                                                                                                                                                                     .                >
                                          MultidistrictLitiaion-Transfe.(6) ec th                                     x                                                 n.e J1l' 'tunderauf
                                                                                                                                                      -lst ba* ls ralff/'                 tl#r o . 28U.S.C.
                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                             ,
                                          Section 1407.             -               ,                                     z;                                                .
                                                                                                                                                                            ,    n                           1.
                                          MultidistrictLiti     '
                                                                                    4)
                                                                                     - . 8) 1 t sbk e a lfdltrict                                                                l1 i esamedistrictastheMasteK L
                                                                                                                                                                                 -                                                                                             e.
                                          PLEASE NOTE TH T THERE IS NOT AN ORIGIN CODE 7. Origin Code7 wasused forhistoricalrecordsand i n                                                                                                                            -Jel          d
                                                                                                                                                                                                                                                                                    ap.
                                                                                                                                                                                                                                                                                      eto
                      kw changesi
                                nstat
                                    ue..kxys dg                                                                 )tgqy. ,                                      ((yx(./<.                                                      w. ,
                                                                                                                                                                                                                                s. g-y
                          VI. CauseofActicn.Reportthecivilstatutedirectlyrelatedtothecauseofactionandgiveabriefdescri
                                                                                                                    ptionofthecause.D()notcitejurisdictional
                                          satutssunlessdiversity.Example:U..CivilS tute:47USC 3 BriefDescription:Unauthorizedreceptionof leservice
                                y     p
                                                       -                                        ('                  .w '                                  @                 (J                     )$.            .q                        /r/..                                   y
                              I.            qu s ed in m aint.ClassAction. cean 'X'
                                                                                  'inth 'boxifyou are 1Ing acassadio n er uIeX3,F. . vT
                                                                                                                                      ..                                                                                                                                            L
                      D156 J
                           Demand.Inthisspaceentertheactualdollaramountbeingdemandedorindicateotherdemand,suchasapreliminaryinjunctiùm'' o                                                                                                                                                   $
                          '               uryoemand.checkt
                                                         heappopuaeboxt
                                                                      o.
                                                                       i
                                                                       ndi
                                                                         catewhetherornotaju,yi
                                                                                '             sbeingdemanded.                                                                                                        /                                                                  .
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                        +.2-.
             '

                          v111. Related case .                          se ' no t                   44 ' us 4trefre/c
                                                                                                                    dé-
                                                                                                                      kl
                                                                                                                       ej''ingZbtinyf
                                                                                                                                    ?If
                                                                                                                                      /)
                                                                                                                                       'éJ)-*tedpendi
                                                                                                                                                    ngcases,in'
                                                                                                                                                              -ef
                                                                                                                                                              s /t
                                                                                                                                                                 -t
                                                                                                                                                                  '
                                                                                                                                                                  fe ct'-'
             ..
                 4alaç. numbersadth correspondingjudgenamesforuchcases.                                                                                                     x. - ;
                                                                                                                                                                                 ,.                                          .,

         '--:
            .w                                                                  ,                                                                                               1
                                                                                                                                                                                tl
                                                                                                                                                                                 ..             jy -. (4o.c  . ,.

                              kle.andx ri                   .
                                                                atu .bje gn ecicversheet.                                                                                   -
                                                                                                                                                                            . -.
                                                        ,
                                                                                                                                                                                       j .(
                                                                                                                                                                                          ;.
                                                                                                                                                                                           j ),       a()yt  ,


                                            Jt                           tv b                                                                                                        '
                                                                                                        .


                                                                                                                                                                                  CC            :,/,-         x
                                                                                                                                                                                                                                  '-?
             $
             ,                    '
                                      Ulz /                             v                                                 .
                                                                                                                                                                  y                      w ./ pgo                I       .                               .



                          qz'> ' h3 '  àls-/ ..
                                                                e                           .           Uyk                                .ly., p. z (j
                                                                                                                                         ' '
                                                                                                                                            ..
                                                                                                                                                       .w u                                                                                  ,j g yyya                                       .

                          )t'k--(;
                                 /-
                                  s 12                                              -           (gj-jqzg                                     '

                                                                                                                                                      f . -, a .                                                                  ,
                                                                                                                                                                                                                                  .                                  t:r:t (.
                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                            ,jy
                                             -                                                                                                                                                                                                                         .

                                            (()y yw
                                                  :
                                                  ,
                                                  rj                            qj '                                                       j .'j(pxx/'
                                                                                                                                                                                                                                                                           .



                                                                                                        'qLjy.i.,'' ' &/é)-zx
                                                                                                                            ,g
                                                                                                                             .-.// t'. g .
                                                                                                                                         y
                                                                                                .                                                                                                                                                            .

                      0.ffN.///
                              a.
                               -v,J q4:
                                      'c:
                                        .('
                                          .                                                             (   ,t                                                                                                                          .
                                                                                                                                                                                                                                                                           (;y
                                                                                                                                                                                                                                                                             m
Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 10 of 11 Pageid#: 12
Case 7:19-cv-00171-GEC Document 2 Filed 02/14/19 Page 11 of 11 Pageid#: 13




DEMAND rORJURYTRIAL:
signedthisQ :YKdayofIyaovAwx aoia                       )so
                            Sigqalure ofPlaintiffNo.
                                 ôIbJ rzzi                                              Jst'
                            Signature ofPlaintiffNo.2

NOTE: AIIPlaintiffs nam ed in the caption ofthe com plaint m ust date and sign the com plaint.
Attach additionalsheetsofpaperasnecessary.




                                                                                                 #
